FILED
                              NOT FOR PUBLICATION                           JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LETICIA TORRES GARCIA; et al.,                    No. 08-74940

               Petitioners,                       Agency Nos. A076-456-263
                                                              A076-456-264
  v.                                                          A076-456-265
                                                              A076-456-266
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                        MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Leticia Torres Garcia and her three children, natives and citizens of Mexico,

petition for review of the Board of Appeals’ (“BIA”) decision dismissing their

appeal from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo claims of constitutional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in immigration proceedings. See Avila-Sanchez v. Mukasey, 509 F.3d

1037, 1040 (9th Cir. 2007). We deny in part and dismiss in part the petition for

review.

      Petitioners’ contention that the IJ violated due process by severing their case

from that of Jaime Soria Garcia fails because they did not demonstrate prejudice.

See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (requiring prejudice to

prevail on a due process challenge). Similarly, petitioners failed to establish that

they were prejudiced by the IJ’s issuance of a summary decision. Id.

      We lack jurisdiction over petitioners’ contention that the IJ failed to issue a

written memorandum summarizing the oral decision in accordance with 8 C.F.R.

§ 1003.37 because that contention was not exhausted before the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      We also lack jurisdiction to review the agency’s decision not to

administratively close proceedings. See Diaz-Covarrubias v. Mukasey, 551 F.3d

1114, 1118-20 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-74940